A writ of inquiry had been awarded in the lifetime of the defendant’s intestate. The defendant [Jonathan Mandeville’s administrator] offered to plead plene administravit; but THE COURT refused to receive the plea, on the authority of McKnight v. Craig’s Adm’r (decided at the last term of the supreme court of the United States, in February, 1811) 6 Cranch [10 U. S.] 183, where it was ruled that after an office judgment in the lifetime of the intestate, the defendant cannot plead any plea which the intestate could not have pleaded.